.,
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Pagelofl   \\



                                                  UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November 1, 1987)
                                                  V.

                          Lauro Nunez-Martinez                                  Case Number: 3:19-mj-23739

                                                                                Dana M. Grimes
                                                                                Defendant's Attorney


 REGISTRATION NO. 89014298

 THE DEFENDANT:
  l:8l pleaded guilty to count(s) _l_of_C_o_m-"-pl_ai_·n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
     D was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title & Section                            Nature of Offense                                                     Count Number(s)
 8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                           1

     D The defendant has been found not guilty on count(s)
                                                                            ------------------~
     D Count(s)                                                                  dismisse.d on the motion of the United States.
                   --~---------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                       .!
                                     ;I/
                                     i[J TIME SERVED                        D                                        days
                                     )• I

     l:8l Assessment: $10 WAIVED                        l:8l Fine: WAIVED
      cgj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     -~\Je defendant's possession at the time of arrest upon their_ deport~tion.,or,1iemq~al: \1 l" \ , 7 ..
      ~ Co;~r-f<fCl1J1I1;eflP~,e;fendant be deported/removed with relative,            rt~ (,hr h , t {.;
                                                                                                  l'l        charged in case
           \(I j 'j  V ~ l _) b     ·                                                     \'v\ t\\1 \NFL
                                                                                           7 \


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, September 12, 2019
                                                                             Date of Imposition of Sentence

                  ~/>
                          /~_;:::;;:--·
                             '   i
                                        '   ,,/

 Received             "       \ '----·
               DUSM       \__)
                                                                             HONORABLE RICHARD L. PUGLISI
                                                                             UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                        3:19-mj-23739
